DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 This is in response to communication filed on 1/28/21 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/590842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same system, method and devices for scheduling data transfers with a wearable computing device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It would have been obvious to one with ordinary skill in the art to reject the present application under Double Patenting rejection since the copending application claimed language encompasses the claimed language of the present application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/590898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same system, method and devices for scheduling data transfers with a wearable computing device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It would have been obvious to one with ordinary skill in the art to reject the present application under Double Patenting rejection since the copending application claimed language encompasses the claimed language of the present application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 5-9, 13-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0337843 to Repka et al in view of U.S. Publication No. 2014/0204784 to Cherian.

a. 	As per claim 1, Repka et al teaches a system comprising:; a host computing device (mobile phone) comprising a host network interface for communication with at least one remote computing device via the at least one data communication network (See paragraph [0126], transmission 314 of the post to the electronic service 300 ) and a host personal area network interface for communication with a wearable computing device via a personal area network (See paragraph [0126], the wearable apparatus 100 has gathered the physical activity data 700, which is then communicated 312 to the portable apparatus 202); wherein the host computing device is configured to provide: a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network interface (See paragraph [0053, 0119], the portable apparatus 202 coupled to the apparatus 100, via a Bluetooth connection); a host network service that data communicatively couples the host computing device and the at least one remote computing device via the host network interface; and a host routing service that routes communications between a gateway service provided by the at least one remote computing device and data routing service provided by the at least one remote computing device via the personal area network and the at least one data communication network (See paragraph [0119 and 0126]). However, Repka et al fails to teach receive an advertisement packet from the wearable computing device via the personal area network and, in response to receiving the advertisement packet, determine if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable device.
		Cherian teaches receive an advertisement packet from the wearable computing device via the personal area network and, in response to receiving the advertisement packet, determine if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable device (See paragraph [0005, 0010-0011 and 0053]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Cherian in the claimed invention of Repka et al in order to improve connection quality for devices in a network.

e. 	As per claim 9, Repka et al teaches a method of providing microservices to a wearable computing device via a host computing device (See paragraph [0053 and 0126]), the method comprising: a processor of the host computing device providing a host network service that data communicatively couples the host computing device and the at least one remote computing device via at least one data communication network (See paragraph [0056, 0053 and 0126]); the processor of the host computing device providing a host routing service that routes communications between the gateway service provided by the at least one remote computing device via the at least one data communication network and a data routing service via a personal area network (See paragraph [0073]), ; the processor of the host computing device providing a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network (See paragraph [0053, 0119], the portable apparatus 202 coupled to the apparatus 100, via a Bluetooth connection);  and the processor of the host computing device receiving an advertisement packet from the wearable computing device via the personal area network and, in response to receiving the advertisement packet, determining if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable computing device.
		Cherian teaches and the processor of the host computing device receiving an advertisement packet from the wearable computing device via the personal area network and, in response to receiving the advertisement packet, determining if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable computing device. (See paragraph [0005, 0010-0011 and 0053]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Cherian in the claimed invention of Repka et al in order to improve connection quality for devices in a network.

h. 	As per claim 16, Repka et al teaches a non-transitory computer-readable medium storing computer- executable instructions for data communications between a wearable computing device and at least one remote computing device via a host computing device (See paragraph [0126], the wearable apparatus 100 has gathered the physical activity data 700, which is then communicated 312 to the portable apparatus 202, which may (in our example embodiment by displaying "SOCIAL MEDIA SHARING" and the contents of the collected physical activity data 
130) or may not indicate 704 the transmission 314 of the post to the electronic service 300), the instructions when executed by a computer processor of the at least one remote computing device for causing the computer processor to: provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device via at least one data communication network (See paragraph [0053, 0055 and 0126]) and determine if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable computing device in response to receiving an advertisement packet from the wearable computing device via the personal are network.
		Cherian teaches and determine if a connection strength is above a connection strength threshold for the personal area network before transmitting a connection attempt packet to the wearable computing device in response to receiving an advertisement packet from the wearable computing device via the personal are network (See paragraph [0005, 0010-0011 and 0053]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Cherian in the claimed invention of Repka et al in order to improve connection quality for devices in a network.

i. 	As per claim 20, The non-transitory computer-readable medium of claim 16, wherein the instructions further cause the computer processor to provide a service in a virtualized container, the service selected from the group consisting of: a communication service, an email service, an instant messaging service, a voice service, a video telephony service, a navigation service, a data storage service, an authentication service, a weather service, a calendar service, a software update service, and a search service (See paragraph [0053-0055, 0094] and figure 6).  

e. 	As per claims 5 and 13, Repka et al teaches the claimed invention as described above. Furthermore, Repka et al teaches wherein the host computing device is configured to establish a link with the wearable computing device via a general personal area network (See paragraph [0036 and 0053]).

b. 	As per claims 6 and 14, Repka et al teaches the claimed invention as described above.  Furthermore, Repka et al teaches wherein the host computing device is configured to establish a channel via the link (See paragraph [0036 and 0053]).

c. 	As per claims 7 and 15, Repka et al teaches the claimed invention as described above.  Furthermore, Repka et al teaches wherein the host computing device is configured to receive and process a request from the wearable computing device for a service list (See paragraph [0072-0074]).

6.	Claims 2-5, 10-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/01337843 to Repka et al in view of U.S. Publication No. 2014/0204784 to Cherian as applied to claims 1, 9 and 16 above, and further in view of U.S. Publication No. 2019/0158353 to Johnson et al.

a.  	As per claims 2, 10 and 17, Repka et al teaches the claimed invention as described above.  However, Repka et al fails to teach wherein the ghost personal area network service receives encapsulated data from the host routing service and transmits the encapsulated data over the host personal area network interface. 
	Johnson et al teaches wherein the ghost personal area network service receives encapsulated data from the host routing service and transmits the encapsulated data over the host personal area network interface (See paragraph [0490 and figure 30]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Johnson et al in the claimed invention of Repka et al in order to forward data packets along multiple paths.
	
7.	Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/01337843 to Repka et al in view of U.S. Publication No. 2014/0204784 to Cherian as applied to claims 1, 9 and 16 above U.S. Patent No. 10044571 to Russel.

a. 	 As per claims 3 and 11, Repka et al teaches the claimed invention as described above.  However, Repka et al fails to teach wherein the host routing service is configured to translate data packets between the at least one data communication network and the personal area network.  
	Russell teaches wherein the host routing service is configured to translate data packets between the at least one data communication network and the personal area network (See col. 4, lines 20-56).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Russel in the claimed invention of Repka et al in order to collect data by encapsulation protocol.

f. 	As per claim 17, Repka et al teaches the claimed invention as described above.  However, Repka et al fails to teach wherein the instructions further cause the processor receive encapsulated data from the host routing service and transmit the encapsulated data over a host personal area network interface.  
	Russell teaches wherein the instructions further cause the computer processor to identify which of one or more programs generated one or more packets by interpreting a communication protocol used to emulate a network socket interface (See col. 13, lines 42-67 and col. 14, lines 1-21).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Russel in the claimed invention of Repka et al in order to collect data by encapsulation protocol.

8.	Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/01337843 to Repka et al in view of U.S. Publication No. 2014/0204784 to Cherian as applied to claims 1, 9 and 16 above in view of U.S. Publication U.S. Publication No. 2014/0029618 to Janardhanan.

c. 	As per claims 4, 12 and 18, Repka et al teaches the claimed invention as described above.  Repka et al clearly teaches wherein the network is a personal area network (See paragraph [0036]).  However, Repka fails to teach wherein host routing service is configured to: receive data from the host network service; de-encapsulate the data; determine a destination on the network; encapsulate the data for transmission via the network; and forward the encapsulated data to the host network service for transmission via the network. 
Janardhanan teaches wherein host routing service is configured to: receive data from the host network service; de-encapsulate the data; determine a destination on the network; encapsulate the data for transmission via the network; and forward the encapsulated data to the host network service for transmission via the network (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Janardhanan in the claimed invention of Repka et al in order to alleviate a load at the time of the distribution of the packet.

Conclusion



9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3466189 B1 teaches system and method for establishing a wireless connection between power tool and mobile device.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DJENANE M BAYARD/Primary Examiner, Art Unit 2444